FILED

OCT 2 7 2020

UNITED STATES DISTRICT COURT
Glerk, U.S. Distriet Court

EASTERN DISTRICT OF TENNESSEE ;
AT CHATTANOOGA aioe
UNITED STATES OF AMERICA )
)
) 1:20-er- I 5
Vs. ) 1
) Judge (|| larlese 4 el
)
IMARI C. GLOVER )
a/k/a OMAR GLOVER, and )
)
SHELBY N. BEAM )
INDICTMENT
COUNT ONE

The Grand Jury charges that from on or about March 7, 2020, to on or about March 9,
2020, in the Eastern District of Tennessee, the defendant, IMARI C. GLOVER a/k/a OMAR
GLOVER, knowing that he had previously been convicted of a crime punishable by imprisonment
for a term exceeding one year, did knowingly possess in and affecting commerce, a firearm and
ammunition, in violation of Title 18, United States Code, Section 922(g)(1).
COUNT TWO

The Grand Jury further charges that:

1. Atall times material to this Indictment, the Cash Express store located at or near
7431 East Brainerd Road, in Chattanooga, Tennessee, was engaged in commercial activities in
interstate commerce and an industry that affects interstate commerce.

2. On or about March 7, 2020, in the Eastern District of Tennessee, the defendants,
IMARI C. GLOVER a/k/a OMAR GLOVER and SHELBY N. BEAM, aided and abetted by each

other, did unlawfully obstruct, delay and affect and cause the obstruction, delay, and affecting of

l
commerce as that term is defined in Title 18, United States Code, Section 1951, and the movement
of articles and commodities in such commerce, by robbery as that term is defined in Title 18,
United States Code, Section 1951, of the Cash Express store located at or near 7431 East Brainerd
Road, in Chattanooga, Tennessee, and in committing this offense did, by means of actual and
threatened force, and violence, and fear of injury, immediate and future, to the person of another,
take and cause to be taken from the person and presence of another, money, belonging to and in
the custody and possession of the Cash Express store and its owners and employees, all in violation
of Title 18, United States Code, Section 1951, and Title 18, United States Code, Section 2.
COUNT THREE

The Grand Jury further charges that on or about March 7, 2020, in the Eastern District of
Tennessee, the defendant, IMARI C. GLOVER a/k/a OMAR GLOVER, did knowingly use and
carry and brandish a firearm during and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, that is, robbery as charged in Count Two of this
Indictment and incorporated fully herein, in violation of Title 18, United States Code, Section
924(c)(1)(A)(ii).

COUNT FOUR

The Grand Jury further charges that in or about September 2020 and October 2020, in the
Eastern District of Tennessee, the defendant, IMARI C. GLOVER a/k/a OMAR GLOVER, did
knowingly engage in conduct causing and threatening to cause bodily injury to Shelby Beam with
the intent to retaliate against Ms. Beam for providing to a law enforcement officer information

relating to the commission of a Federal offense, in violation of Title 18, United States Code,

Section 1513(b)(2).
FOFEITURE ALLEGATIONS

1. The allegations contained in Counts One and Three of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,
United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

Be Upon conviction of an offense in violation of Title 18, United States Code, Section
922(g)(1) and/or 924(c), as set forth in Counts One and Three of this Indictment, the defendant,
IMARI C. GLOVER a/k/a OMAR GLOVER, shall forfeit to the United States pursuant to Title
18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any
firearms and ammunition involved in the commission of the offense, including, but not limited to,

a Springfield Armory XD-9 Compact pistol and ammunition.

3. If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section
2461(c).

All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).
 

J. DOUGLAS OVERBEY
United States Attorney

JoSeph G. DeGaetano

Assistant United States Attorney
